Case: 21-1400    Document: 20     Page: 1   Filed: 02/16/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    DAVID A. ADEYI,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1400
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-884, Judge Joseph L. Toth.
                 ______________________

                Decided: February 16, 2022
                 ______________________

    DAVID ADEYEMI ADEYI, Bronx, NY, pro se.

     KELLY A. KRYSTYNIAK, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ERIC P. BRUSKIN, ROBERT EDWARD
 KIRSCHMAN, JR.; AMANDA BLACKMON, Y. KEN LEE, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                   ______________________
Case: 21-1400     Document: 20    Page: 2    Filed: 02/16/2022




 2                                      ADEYI   v. MCDONOUGH




         Before DYK, MAYER, and CHEN, Circuit Judges.
 PER CURIAM.
                        BACKGROUND
     David A. Adeyi appeals from the decision of the United
 States Court of Appeals for Veterans Claims (Veterans
 Court). Adeyi v. Wilkie, No. 19-0884, 2020 WL 1237739
 (Vet. App. Mar. 16, 2020) (Veterans Court Decision). The
 Veterans Court affirmed the decision of the Board of Vet-
 erans’ Appeals (Board), which denied service connection for
 right and left knee disorders. Id. at *1.
      Mr. Adeyi served on active duty in the U.S. Army from
 February 2002 to July 2002 and from September 2004 to
 September 2005, with additional Reserve service. Id. In
 2003, he served as an exchange soldier in Norway. Id. In
 an April 2003 medical review, Mr. Adeyi reported a right
 knee injury, incurred during an in-service skiing accident.
 Id.; Suppl. App. (S.A.) 21. 1 But in subsequent medical re-
 views over the next one-and-a-half years, he reported no
 medical problems, including knee problems. Veterans
 Court Decision, 2020 WL 1237739, at *1. His separation
 examination was normal. Id.
     Nearly a decade after he left service, Mr. Adeyi sought
 disability compensation for his right and left knees, alleg-
 ing that they were injured in the skiing incident. Id. He
 was examined twice by the VA. Id. In May 2012, the ex-
 aminer diagnosed Mr. Adeyi with a right knee sprain and
 reviewed his medical history. He opined that, based on his
 present condition and the historical medical records, the
 knee sprain was “less likely than not” related to service.



     1  References to the Supplemental Appendix refer to
 the appendix filed with the government’s informal brief,
 ECF No. 12.
Case: 21-1400    Document: 20      Page: 3    Filed: 02/16/2022




 ADEYI   v. MCDONOUGH                                       3



 Id. In December 2015, another examiner observed that Mr.
 Adeyi had injured his right knee in 2003 but did not have
 a current right knee condition. Id. The examiner also
 found that Mr. Adeyi’s left-knee arthralgia was not related
 to service. Id. The Board denied service connection for
 both knees. Id.
     Mr. Adeyi appealed the decision to the Veterans Court.
 Id. He alleged the Board made erroneous credibility deter-
 minations, relied on deficient VA medical opinions, and
 provided an inadequate rationale for its findings. Id. The
 Veterans Court rejected these arguments in its decision
 dated March 16, 2020. Id. at *1–3. The Veterans Court
 denied Mr. Adeyi’s motion for reconsideration and entered
 final judgment on April 15, 2020. S.A. 4. Mr. Adeyi ap-
 peals the Veterans Court’s decision.
                         DISCUSSION
     We dismiss the appeal as untimely filed and, therefore,
 for lack of jurisdiction. Mr. Adeyi’s notice of appeal was
 received on October 17, 2020, more than six months (185
 days) after the Veterans Court entered judgment on April
 15, 2020. ECF No. 1. To be timely, a notice of appeal must
 be received by the Veterans Court within 60 days of the
 entry of judgment. See 38 U.S.C. § 7292(a); see also 28
 U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1)(B). We have pre-
 viously explained that the Supreme Court “has long held
 that the taking of an appeal within the prescribed time is
 ‘mandatory and jurisdictional,’” and “it has clearly but in-
 directly indicated that the same conclusion applies to ap-
 peals under section 7292(a) from the Veterans Court to this
 court.” Wagner v. Shinseki, 733 F.3d 1343, 1348 (Fed. Cir.
 2013) (quoting Bowles v. Russell, 551 U.S. 205, 209 (2007)
 and Henderson v. Shinseki, 562 U.S. 428, 438–39 (2011)).
 Because Mr. Adeyi failed to file his notice of appeal by June
 14, 2020, we have no jurisdiction over this appeal.
      That is so even though, on July 30, 2020, Mr. Adeyi
 filed a motion with the Veterans Court to extend the time
Case: 21-1400     Document: 20     Page: 4    Filed: 02/16/2022




 4                                       ADEYI   v. MCDONOUGH



 to file a notice of appeal. S.A. 31. On August 27, 2020, the
 Veterans Court denied the motion because, by statute,
 such a motion must be filed “not later than 30 days after
 the expiration of the time otherwise set for bringing ap-
 peal.” S.A. 2 (quoting 28 U.S.C. § 2107(c)). The Veterans
 Court also noted that, even if Mr. Adeyi’s motion for exten-
 sion was considered a motion to reopen the time for appeal,
 relief could not be granted on that ground because Mr.
 Adeyi had not asserted that he did not timely receive notice
 of the April 15, 2020 judgment. Id.
      The Veterans Court’s order denying the motion noted
 that, under Federal Circuit precedent, the denial of the mo-
 tion was itself a final order that may be appealed. S.A. 3
 (citing Two-Way Media LLC v. AT&T, Inc., 782 F.3d 1311,
 1314 (Fed. Cir. 2015)). However, Mr. Adeyi did not appeal
 the denial of his motion; his appeal instead is limited to
 only the decision on the merits. See ECF No. 1-2, at 1 (iden-
 tifying that he was appealing the decision dated March 16,
 2020); see generally Appellant’s Informal Br. In his reply
 brief, Mr. Adeyi asserts that “he did not receive judgment
 order notices under the Federal Rule of Civil Procedure
 77(d), because he was forced to leave the city/state of New
 York during the Covid-19 pandemic.” Appellant’s Informal
 Reply Br. 1. However, this assertion is too-late raised to be
 deemed an appeal of the Veterans Court’s denial to reopen
 the time for appeal, and it was never presented to the Vet-
 erans Court in Mr. Adeyi’s original motion to extend the
 time. Our court therefore lacks jurisdiction to consider Mr.
 Adeyi’s appeal on the merits, given that we have “no au-
 thority to create equitable exceptions to jurisdictional re-
 quirements.” Bowles, 551 U.S. at 214.
     Therefore, the untimely-filed appeal of the Veterans
 Court’s decision on the merits is dismissed for lack of juris-
 diction. The parties shall bear their own costs.
                        DISMISSED